DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.

Response to Arguments
                                   Response: Double Patenting Rejection
1.    Applicants argue:
	“Claims 21-40 have been rejected on the ground of non-statutory Double Patenting as
being unpatentable over claims 1-17 of U.S. Patent No. 9,875,550. (See 2/21/2020 Office
Action, p. 4.) Accordingly, a Terminal Disclaimer has been filed. Therefore, the withdrawal of
the non-statutory Double Patenting rejection is respectfully requested”. (Remarks: page 7)

2.    Examiner Response:
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
The terminal disclaimer filed on 8/22/22 was disapproved because it does not comply with 37 CFR 1.321. This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Resubmit the Terminal Disclaimer, no fee is required.
Please Note: Power of Attorney (POA) can be given to a customer number, wherein all practitioners listed under the customer number have POA. If POA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners, or a separate paper signed by a party must be in the record identifying which of the practitioners, up to 10, are recognized as having POA. A representative of the assignee, who is not of record, cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the assignee, see 37 CFR 1.32(b) and (c).  Therefore, the Double Patenting rejection is MAINTAINED pending resolution of the Terminal Disclaimer issue.

                                     Response: 35 U.S.C.  § 101
3.    Applicants argue:
“Claim 21 has been amended, in part, to recite, “controlling an orientation of a camera
capturing movement of the plurality of targets over the predetermined temporal interval based
on the trajectory of the first target.” The Applicant submits that claim 21 recites a practical
application of controlling the orientation of the camera based on the determined trajectory which
is significantly more than the purported abstract idea of generating a model of probabilistic object motion.
The Applicant would like the Examiner to note that the above-recited portion of claim 21
is similar to subject matter previously recited in claim 22. When reviewing the recitation of claim 22 during the 35 U.S.C. § 101 analysis, the Board stated that claim 22 does not recite an affirmative step of controlling an orientation of a measurement device (e.g., camera) and interpreted the claim as reciting an intended use. However, the Board notes that no determination
as to whether amending claim 22 to recite an affirmative step of controlling an orientation of the
measurement device would integrate the abstract idea into a practical application. (See Decision
on Appeal, p. 14.)
Claim 21 has been amended to affirmatively recite, “controlling an orientation of a
camera...” The Applicant submits that amended 21 is patent eligible and the 35 U.S.C. § 101
rejections of claim 21 and its dependent claims 22-29 should be withdrawn. Claims 31 and 40
have been amended to recite substantially similar subject matter. Therefore, the Applicant
respectfully requests that the withdrawal of the 35 U.S.C. § 101 rejections of claims 3 1, 40 and
dependent claims 32-39 for at least the reasons provided above with regard to amended claim 21.” (Remarks: pages 7-8)

4.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment to claim 21 of the current claims that state “controlling an orientation of a camera
capturing movement of the plurality of targets over the predetermined temporal interval based
on the trajectory of the first target.”, the claims are still not eligible under 35 U.S.C. 101.  The examiner notes that a trajectory is generated for a first target.  The controlling limitation amounts to extra-solution activity, where the orientation of the camera is controlled based on the trajectory generated for the first target.  This limitation functions as a generic computer function, where once the trajectory is known (generated), the orientation of the camera is set to enable the camera to capture the movements of the target.
	Also, the claim language of claim 21 does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The 35 U.S.C. 101 rejection of the other limitations of claim 21 and the other claims of the current application are shown below.

                                    Response: 35 U.S.C.  § 102
5.    Examiner Response:
	The examiner notes that with the recent amendment to claims 21, 31 and 40 of the current application, the claim language is not anticipated by Applicant’s own admission.  Therefore, the 35 U.S.C. 102 rejection involving Applicant’s own admission is withdrawn.

                                     Response: 35 U.S.C.  § 103
6.    Examiner Response:
The Applicant’s arguments on pages 8-9 with respect to the limitation of claim 21 that
states “computing a probability that the pair of tracklets relate to a first target of the plurality of
targets, wherein the probability is computed using a regression algorithm” have been considered but are moot because the arguments do not apply to the current rejection.
Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:   Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: In claims 21, 31 and 40 of the current application, the language of “controlling an orientation of a camera” is not disclosed in the prior filed application, now U.S. Patent 9,875,550.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent Application No. 9875550. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the instant claims are found in the parent application as noted above.


Current application                                                  U.S. Patent 9,875,550
21. (Currently Amended) A method, comprising:
receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval;
determining context data for a pair of tracklets of the plurality of tracklets based on at least one additional tracklet of the plurality of tracklets;
computing a probability that the pair of tracklets relate to a first target of the plurality of targets, wherein the probability is computed using a regression algorithm;
generating a trajectory for the first target based on a concatenation of select ones of the plurality of tracklets, wherein the concatenation maximizes the probability that the pair of tracklets correspond to the first target based on the context data of the pair of tracklets: 
and controlling an orientation of a camera capturing movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target.


1. (Currently Amended) A method, comprising:
        receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval;
      determining a plurality of context data for a pair of tracklets based upon at least one
additional tracklet,

wherein the context data is indicative of a situation in a team sports match;
      computing a probability that the pair of tracklets relate to a first one of the targets,
wherein the probability is determined based upon a regression;
      generating a trajectory for the first target based upon a concatenation of select ones of the tracklets,
       wherein the concatenation maximizes the probability that the pair of tracklets correspond to the first target based upon the context data associated with the pair of the tracklets,
      wherein the trajectory is used to control an orientation of a measurement device capturing
at least part of the movement of the plurality of targets over the predetermined temporal interval,
      wherein the orientation corresponds to further movement of the first target of the plurality of targets over a further predetermined time interval.


Specification
The specification is objected to as failing to provide proper antecedent basis for the 
claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 21, 31 and 40 has the claim language of controlling an orientation of a camera”, which is not supported within the specification.

Claim Objections
Claims 22-30 and 37 are objected to because of the following informalities:  Claims 22-
30 all depend upon claim 1, which has been cancelled.  For purpose of examination, the examiner is considering claims 22-30 to depend upon claim 21.  
	Claim 37 depends upon claim 16, which has been cancelled.  For the purpose of examination, the examiner considers claim 37 to depend upon claim 31.  
	The examiner recommends having dependent claims 22-30 and 37 depend from an independent claim or another dependent claim that isn’t cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims cover performance of the limitation in the mind or by pencil and paper and as a mathematical concept.
Claims 21, 31 and 40
Regarding step 1, claims 1, 11 and 16 are directed towards a method, device and medium which are eligible statutory categories of invention under 101.  
Claim 21
Regarding step 2A, prong 1, claim 21 recites “determining context data for a pair of tracklets of the plurality of tracklets based on at least one additional tracklet of the plurality of tracklets”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
This limitation also entails a mathematical concept.  In paragraph [0040] of the specification it states “According to the exemplary embodiments; the context determining engine 120 may utilize features for describing the current game situation that may be extracted from a varying number of noisy detections, such as player locations {(x, y)}. Specifically, four features may be utilized: an absolute occupancy man, a relative occupancy map, a focus area, and a chasing indicator.”.  Under the 2019 Revised Patent Subject Matter Eligibility Guidance, mathematical relationships and mathematical calculations are recognized as constituting patent-ineligible abstract ideas, see MPEP 2106.04(a)(2).
Claim 21 recites “computing a probability that the pair of tracklets relate to a first target of the plurality of targets, wherein the probability is computed using a regression algorithm”.  This limitation is computing a probability that a pair of tracklets relate to a first target using a regression algorithm.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 21 recites “generating a trajectory for the first target based on a concatenation of select ones of the plurality of tracklets, wherein the concatenation maximizes the probability that the pair of tracklets correspond to the first target based on the context data of the pair of tracklets”.  This limitation is generating a trajectory for a first target based on a concatenation of select ones of the plurality of tracklets.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
The limitation of controlling an orientation of a camera capturing movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target amounts to extra-solution activity, where the orientation of the camera is controlled based on the trajectory generated for the first target.  This limitation functions as a generic computer function, where once the trajectory is known (generated), the orientation of the camera is set to enable the camera to capture the movements of the target.
Also, the claim language does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101. For example, adding the phrase “by a processor” to the claim language, would encompass the processor be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, the additional element of a processor does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval is also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Also, the claim does not include the additional element of a processor.  However, if written with a processor as shown above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a computer/processor that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Claim 31
Regarding step 2A, prong 2, the limitation of receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
The limitation of controlling an orientation of a camera capturing movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target amounts to extra-solution activity, where the orientation of the camera is controlled based on the trajectory generated for the first target.  This limitation functions as a generic computer function, where once the trajectory is known (generated), the orientation of the camera is set to enable the camera to capture the movements of the target.
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor and memory that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Regarding Step 2B, the limitation of receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval is also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor and memory that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
The other limitations of claim 31 recite the same substantive limitations as claim 21 and are rejected using the same teachings as claim 1 shown above.
Claim 40
Regarding step 2A, prong 2, the limitation of receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
The limitation of controlling an orientation of a camera capturing movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target amounts to extra-solution activity, where the orientation of the camera is controlled based on the trajectory generated for the first target.  This limitation functions as a generic computer function, where once the trajectory is known (generated), the orientation of the camera is set to enable the camera to capture the movements of the target.
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor and medium that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Regarding Step 2B, the limitation of receiving a plurality of tracklets indicative of movement of a plurality of targets over a predetermined temporal interval is also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor and medium that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
The other limitations of claim 40 recite the same substantive limitations as claim 21 and are rejected using the same teachings as claim 1 shown above.
Claim 22
Dependent claim 22 recites “wherein the orientation corresponds to further movement of the first target of the plurality of targets over a further predetermined time interval”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 23
Dependent claim 23 recites “inserting a graphic into a video stream capturing the movement of the plurality of targets”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 24
Dependent claim 24 recites “wherein the movement of the plurality of targets is captured in a plurality of frames”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Dependent claim 24 recites “wherein the plurality of frames each correspond to a different moment occurring within the predetermined temporal interval”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 25 and 35
Dependent claims 25 and 35 recite “wherein the received plurality of tracklets are determined by: detecting responses of the plurality of targets within a local spatial-temporal volume: identifying clusters of select targets within the local spatial-temporal volume; and determining random sample consensuses of the select targets within each cluster using constant velocity models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 26
Dependent claim 26 recites “wherein the plurality of targets are vehicles and the context data indicates a traffic light state”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 27
Dependent claim 27 recites “wherein the plurality of targets are vehicles and the context data indicates to a presence of an accident”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 28
Dependent claim 28 recites “wherein the plurality of targets are part of a crowd of people and the context data indicates anticipated collisions between the plurality of targets”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 29
Dependent claim 29 recites “wherein the context data includes at least one of an absolute occupancy map, a relative occupancy map for a first partial area of the absolute occupancy map, a focus area for a second partial area of the absolute occupancy map in which the second partial area is a subset of the first partial area, and a close interaction detection for the first target and a second target of the plurality of targets”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 30
Dependent claim 30 recites “wherein a random forest including a plurality of decision trees that is trained to learn a mapping between the pair of tracklets provides the regression algorithm”.  This limitation is training a plurality of decision tress to learn a mapping between a pair of tracklets that provides a regression algorithm.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 32
Dependent claim 32 recites “wherein the plurality of tracklets are derived based on the camera capturing movement of the plurality of targets over the predetermined temporal interval”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 33
Dependent claim 33 recites “wherein the probability is indicative of whether one of the pair of tracklets is an immediate successor in time to a corresponding tracklet of the pair of tracklets”.  This limitation is indicates that the computed probability of one of the pair of tracklets is an immediate successor in time to a corresponding tracklet of the pair of tracklets.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 34
Dependent claim 34 recites “wherein the context data is based on a location of each of the plurality of targets relative to a field of a team sports match”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 36
Dependent claim 36 recites “wherein the plurality of tracklets are based on a set of detections of each of the plurality targets over the predetermined temporal interval”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 37
Dependent claim 37 recites “wherein the plurality of tracklets include incremental tracklets that are determined based on the detection”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Dependent claim 37 recites “the incremental tracklets being indicative of an estimate of an instantaneous position and velocity of a respective target”.  This limitation indicates that the incremental tracklets are indicative of an estimate of an instantaneous position and velocity of a respective target.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 38
Dependent claim 38 recites “wherein a random forest including a plurality of decision trees provides the regression algorithm”.  This limitation indicates that a plurality of decision trees provides a regression algorithm.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 39
Dependent claim 39 recites “wherein the processor is further configured to: generate a further trajectory for a second target of the plurality of targets over the predetermined temporal interval, the further trajectory being a further concatenation of the select ones of the plurality of tracklets, wherein the further concatenation maximizes a probability that a further one of the tracklets corresponds to the second target based on the context data associated with the further pair of tracklets”.  This limitation is generating a further trajectory for a second target, where the further trajectory is a further concatenation of the select ones of the plurality of tracklets,  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 21-40 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, 26-29, 31-33 and 36-40 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over online reference Multi-Target Tracking by On-Line Learned Discriminative Appearance Models, written by Kuo et al. in view of online reference Multi-camera Multi-object Tracking by Robust Hough-based Homography Projections, written by Sternig et al. in further view of Glier et al. (U.S. PGPub 2002/0054210).

Examiner’s note: Regarding the limitation of claim 21 that states “determining context data for a pair of tracklets of the plurality of tracklets based on at least one additional tracklet of the plurality of tracklets”, the examiner considers the responses as being the context data for a pair of tracklets, since the responses are associated with a tracklet, where they can be extracted, see Pg. 685, right col., last paragraph, “A recent paper, [15], shows impressive, etc.”, Pg. 687, right col., last paragraph, “In our implementation, a discriminative set is formed, etc.” and Eqn. 1 and Fig. 2 of the Kuo et al. reference.

	With respect to claim 21, Kuo et al. discloses “A method” as [Kuo et al. (Pg. 686, sec. 3 Overview of our approach, 1st – 2nd paragraph, “There are two main components, etc.”)];
“receiving a plurality of tracklets indicative of movement of a plurality of targets over a
predetermined temporal interval” as [Kuo et al. (Pg. 685, right col., last paragraph, “A recent paper, [15], shows impressive, etc.”, Eqn. 1 and Fig. 2)];
“determining context data for a pair of tracklets of the plurality of tracklets based on at
least one additional tracklet of the plurality of tracklets” as [Kuo et al. (Pg. 685, right col., last paragraph, “A recent paper, [15], shows impressive, etc.”, Pg. 687, right col., last paragraph, “In our implementation, a discriminative set is formed, etc.”, Eqn. 1 and Fig. 2)] Examiner’s interpretation: The examiner considers the responses as being the context data for a pair of tracklets, since the responses are associated with a tracklet, where they can be extracted;
“generating a trajectory for the first target based on a concatenation of select ones of the
plurality of tracklets” as [Kuo et al. (Pg. 690, sec. 5.2 Evaluation metrics, 1st paragraph, “We adopt the commonly used metrics, etc.”)];
“wherein the concatenation maximizes the probability that the pair of tracklets correspond to the first target based on the context data of the pair of tracklets” as [Kuo et al. (Pg. 689, left col., 1st paragraph, “After computing the appearance model, etc.”)];
While Kuo et al. teaches computing a probability that the pair of tracklets relate to a first target of the plurality of targets, where the probability computed is based on a regression algorithm, Kuo et al. does not explicitly disclose “wherein the probability is computed using a regression algorithm”
Sternig et al. discloses “wherein the probability is computed using a regression algorithm” as [Sternig et al. (Pg. 4, sec. 3.2 Multi-Camer Tracking, 2nd – 3rd paragraph, “In particular, we use a particle filtering, etc.”)];
Kuo et al. and Sternig et al. are analogous art because they are from the same field endeavor of analyzing the movement of an object and/or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kuo et al. of computing a probability that the pair of tracklets relate to a first target of the plurality of targets, where the probability computed is based on a regression algorithm by incorporating wherein the probability is computed using a regression algorithm as taught by Sternig et al. for the purpose of introducing a multi-camera tracking approach that direct votes to the foot-points instead of to the centroid.
Kuo et al. in view of Sternig et al. teaches computing a probability that the pair of tracklets relate to a first target of the plurality of targets, wherein the probability is computed using a regression algorithm.
The motivation for doing so would have been because Sternig et al. teaches that the amount of data used in voting associated with image points are reduced as well as the robust to projection errors, which results in an increase in the robustness of tracking (Sternig et al. (Abstract, Pg. 7-8, Conclusion).
While the combination of Kuo et al. and Sternig et al. teaches capturing the movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target, Kuo et al. and Sternig et al. do not explicitly disclose “controlling an orientation of a camera”
Glier et al. discloses “controlling an orientation of a camera” as [Glier et al. (paragraph [0061])];
Kuo et al., Sternig et al. and Glier et al. are analogous art because they are from the same field endeavor of analyzing the movement of an object and/or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kuo et al. and Sternig et al. of capturing the movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target by incorporating controlling an orientation of a camera as taught by Glier et al. for the purpose of detecting, measuring and anticipating vehicle motion.
Kuo et al. in view of Sternig et al. in view of Glier et al. teaches controlling an orientation of a camera capturing the movement of the plurality of targets over the predetermined temporal interval based on the trajectory for the first target.
The motivation for doing so would have been because Glier et al. teaches that the ability to track vehicles for a traffic light violation and/or collision avoidance can be accomplished (Glier et al. (paragraph [0005] – [0006]).

With respect to claim 22, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Glier et al. further discloses “wherein the orientation corresponds to further movement of the first target of the plurality of targets over a further predetermined time interval.” as [Glier et al. (paragraph [0061])];

With respect to claim 23, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Glier et al. further discloses “inserting a graphic into a video stream capturing the movement of the plurality of targets” as [Glier et al. (paragraph [0057])];

With respect to claim 24, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Kuo et al. further discloses “wherein the movement of the plurality of targets is captured in a plurality of frames, wherein the plurality of frames each correspond to a different moment occurring within the predetermined temporal interval”. as [Kuo et al. (Pg. 690, sec. 5.3 Results for the CAVIAR dataset, Pg. 690, sec. 5.4 Results of TRECVID08 dataset, 1st – 2nd paragraph, “The CAVIAR dataset is relatively easy, etc.”, Fig. 1, Figs. 5 and 6)];

With respect to claim 26, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Glier et al. further discloses “wherein the plurality of targets are vehicles and the context data indicates a traffic light state” as [Glier et al. (paragraph [0061])];

With respect to claim 27, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Glier et al. further discloses “wherein the plurality of targets are vehicles and the context data indicates to a presence of an accident” as [Glier et al. (paragraph [0061])];

With respect to claim 28, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Glier et al. further discloses “wherein the plurality of targets are part of a crowd of people and the context data indicates anticipated collisions between the plurality of targets” as [Glier et al. (paragraph [0063])];

Examiner’s note: Regarding claim 29, the examiner considers the interaction systems to be the close interaction detection, since its aim is to locate the targets, retrieve their trajectories and maintain their identities through a video sequence, see Pg. 685, sec. 1 Introduction, 1st paragraph, “Multi-target tracking is important, etc.” of the Kuo et al. reference.

With respect to claim 29, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Kuo et al. further discloses “wherein the context data includes at least one of an absolute occupancy map, a relative occupancy map for a first partial area of the absolute occupancy map, a focus area for a second partial area of the absolute occupancy map in which the second partial area is a subset of the first partial area, and a close interaction detection for the first target and a second target of the plurality of targets” as [Kuo et al. (Pg. 685, sec. 1 Introduction, 1st paragraph, “Multi-target tracking is important, etc.”)] Examiner’s interpretation: The examiner considers the interaction systems to be the close interaction detection, since its aim is to locate the targets, retrieve their trajectories and maintain their identities through a video sequence;

With respect to claim 31, Glier et al. discloses “A device” as [Glier et al. (paragraph [0032], Fig. 1 #10, claim 1)];
“a processor coupled to a memory” as [Glier et al. (paragraph [0049] – [0050])];
The limitations of the claim recite the same substantive limitations as claim 21 above and are rejected using the same teachings.

With respect to claim 32, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 31 above, and Kuo et al. further discloses “wherein the plurality of tracklets are derived based on the camera capturing movement of the plurality of targets over the predetermined temporal interval” as [Kuo et al. (Pg. 687, sec. 4.1 Reliable Tracklets, “Given the detection responses, a dual-threshold, etc.”, Fig. 1)]; 

With respect to claim 33, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 31 above, and Kuo et al. further discloses “wherein the probability is indicative of whether one of the pair of tracklets is an immediate successor in time to a corresponding tracklet of the pair of tracklets” as [Kuo et al. (Pg. 687, right col., 1st paragraph, “Figure 3 illustrates the process of collecting, etc.”)];

With respect to claim 36, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 31 above, and Kuo et al. further discloses “wherein the plurality of tracklets are based on a set of detections of each of the plurality targets over the predetermined temporal interval” as [Kuo et al. (Pg. 687, right col., 1st paragraph, “Figure 3 illustrates the process of collecting, etc.”, Fig. 1)];

With respect to claim 37, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 31 above, and Kuo et al. further discloses “wherein the plurality of tracklets include incremental tracklets that are determined based on the detection, the incremental tracklets being indicative of an estimate of an instantaneous position and velocity of a respective target” as [Kuo et al. (Pg. 687, sec. 4.2 Collecting training samples, 1st paragraph, “We propose a method to collect, etc.”, Fig. 1)];

With respect to claim 39 the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 31 above, and Sternig et al. further discloses  “generate a further trajectory for a second target of the plurality of targets over the predetermined temporal interval, the further trajectory being a further concatenation of the select ones of the plurality of tracklets, wherein the further concatenation maximizes a probability that a further one of the tracklets corresponds to the second target based on the context data associated with the further pair of tracklets” as [Sternig et al. (Pg. 2, sec. 2.2 Homography-based Tracking, 1st – 2nd paragraph, “Since homographies can easily be estimated, etc.”)];

With respect to claim 40, Glier et al. discloses “A non-transitory computer readable storage medium with an executable program stored thereon” as [Glier et al. (paragraph [0048])] Examiner’s interpretation: Having a computer demonstrates that there’s a medium, since a processor is embedded within a computer and a medium is embedded within a processor;
The limitations of the claim recite the same substantive limitations as claim 21 above and are rejected using the same teachings.

Claim(s) 25, 30, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Online reference Multi-Target Tracking by On-Line Learned Discriminative Appearance Models, written by Kuo et al., online reference Multi-camera Multi-object Tracking by Robust Hough-based Homography Projections, written by Sternig et al., Glier et al. (U.S. PGPub 2002/0054210) in view of online reference Random Field Topic Model for SEMANTIC Region Analysis in Crowded Scenes from Tracklets, written by Zhou et al.

With respect to claim 25, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above, and Kuo et al. further discloses “wherein the received plurality of tracklets are determined by: detecting responses of the plurality of targets within a local spatial-temporal volume; identifying clusters of select targets within the local spatial-temporal volume” as [Kuo et al. (Pg. 687, sec. 4.2 Collecting training samples, 1st – 3rd paragraph, “We propose a method to collect, etc.”, Figs. 2 and 3a-d)];
While the combination of Kuo et al., Sternig et al. and Glier et al. teaches detecting responses of the plurality of targets within a local spatial-temporal volume and identifying clusters of select targets within the local spatial-temporal volume, Kuo et al., Sternig et al. and Glier et al. do not expliclty disclose “determining random sample consensuses of the select targets within each cluster using constant velocity models”
Zhou et al. discloses “determining random sample consensuses of the select targets within each cluster using constant velocity models” as [Zhou et al. (Pg. 3445, sec. 3 Experiments, 1st paragraph, “Experiments are conducted on a, etc.”, Pg. 3446, sec. 3.1 Learning semantic regions, 2nd paragraph, “For comparison, the results of optical, etc.”, Fig. 6 (A)-(C))];
Kuo et al., Sternig et al., Glier et al. and Zhou et al. are analogous art because they are from the same field endeavor of analyzing the movement of an object and/or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kuo et al., Sternig et al. and Glier et al. of detecting responses of the plurality of targets within a local spatial-temporal volume and identifying clusters of select targets within the local spatial-temporal volume by incorporating and determining random sample consensuses of the select targets within each cluster using constant velocity models as taught by Zhou et al. for the purpose of analyzing the motion of objects in crowded scenes.
The motivation for doing so would have been because Zhou et al. teaches that by analyzing the motion of objects in crowded scenes, the ability to predict past and future behaviors of individuals whose existence is only partially observed in a crowded scene can be accomplished (Zhou et al. (Pg. 3447, sec. 4 Discussion and Conclusion, 1st – 2nd paragraph, “In this paper we proposed, etc.”).
With respect to claim 30, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 21 above. 
While the combination of Kuo et al., Sternig et al. and Glier et al. teaches computing a probability that a pair of tracklets relate to a first target of the plurality of targets, wherein the probability is computed using a regression algorithm, Kuo et al., Sternig et al. and Glier et al. do not explicitly disclose “wherein a random forest including a plurality of decision trees that is trained to learn a mapping between the pair of tracklets provides the regression algorithm”
Zhou et al. discloses “wherein a random forest including a plurality of decision trees that is trained to learn a mapping between the pair of tracklets provides the regression algorithm” as [Zhou et al. (Pg. 3443, sec. 2.2 Forest of randomly spanning trees, 1st – 2nd paragraph, “The pairwise MRF only captures, etc.”, Fig. 3)];
Kuo et al., Sternig et al., Glier et al. and Zhou et al. are analogous art because they are from the same field endeavor of analyzing the movement of an object and/or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kuo et al., Sternig et al. and Glier et al. of computing a probability that the pair of tracklets relate to a first target of the plurality of targets, wherein the probability is computed using a regression algorithm by incorporating wherein a random forest including a plurality of decision trees that is trained to learn a mapping between the pair of tracklets provides the regression algorithm as taught by Zhou et al. for the purpose of analyzing the motion of objects in crowded scenes.
Kuo et al. in view of Sternig et al. in view of Glier et al. in view of Zhou et al. teaches wherein a random forest including a plurality of decision trees that is trained to learn a mapping between the pair of tracklets provides the regression algorithm.
The motivation for doing so would have been because Zhou et al. teaches that the ability to predict past and future behaviors of individuals whose existence is only partially observed in a crowded scene, can be accomplished (Zhou et al. (Pg. 3447, sec. 4 Discussion and Conclusion, 1st – 2nd paragraph, “In this paper we proposed, etc.”).

With respect to claim 35, the claim recites the same substantive limitations as claim 25 above and rejected using the same teachings.

With respect to claim 38, the claim recites the same substantive limitations as claim 30 above and rejected using the same teachings.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Online reference Multi-Target Tracking by On-Line Learned Discriminative Appearance Models, written by Kuo et al., online reference Multi-camera Multi-object Tracking by Robust Hough-based Homography Projections, written by Sternig et al., Glier et al. (U.S. PGPub 2002/0054210) in view of Aman et al. (U.S. PGPub 2007/0279494).

With respect to claim 34, the combination of Kuo et al., Sternig et al. and Glier et al. discloses the method of 31 above. 
	While the combination of Kuo et al., Sternig et al. and Glier et al. teaches determining context data for a pair of tracklets of the plurality of tracklets, Kuo et al., Sternig et al. and Glier et al. do not explicitly disclose “wherein the context data is based on a location of each of the plurality of targets relative to a field of a team sports match”
	Aman et al. discloses “wherein the context data is based on a location of each of the plurality of targets relative to a field of a team sports match” as [Aman et al. (paragraph [0271] – [0280])];
Kuo et al., Sternig et al., Glier et al. and Aman et al. are analogous art because they are from the same field endeavor of analyzing the movement of an object and/or person.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kuo et al., Sternig et al. and Glier et al. of determining context data for a pair of tracklets of the plurality of tracklets by incorporating wherein the context data is based on a location of each of the plurality of targets relative to a field of a team sports match as taught by Aman et al. for the purpose of videoing an event, tracking it participants and creating a multi-media content and broadcasts.
Kuo et al. in view of Sternig et al. in view of Glier et al. in view of Aman et al. teaches wherein the context data is based on a location of each of the plurality of targets relative to a field of a team sports match.
The motivation for doing so would have been because Aman et al. teaches that the ability to automatically track participants of an event for creating multi-media content and broadcasts can be accomplished (Aman et al. (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147